Exhibit 10.1
Execution Copy
$400,000,000
TRICO SHIPPING AS
11 7/8% Senior Secured Notes due 2014
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT
October 30, 2009
Barclays Capital Inc.
c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019
Ladies and Gentlemen:
          Trico Shipping AS, a Norwegian limited company (the “Issuer”) and
subsidiary of Trico Marine Services, Inc., a Delaware corporation (the
“Parent”), proposes to issue and sell to the initial purchaser (the “Initial
Purchaser”) named in that certain Purchase Agreement, dated October 16, 2009
(the “Purchase Agreement”), among the Issuer, the Parent, the other Guarantors
(as defined below) and Barclays Capital Inc., on behalf of the Initial
Purchasers, upon the terms set forth therein, $400,000,000 aggregate principal
amount of the Issuer’s 11 7/8% Senior Secured Notes due 2014 (the “Securities”)
to be issued pursuant to an indenture, dated as of the date hereof (as the same
may be modified, supplemented or amended from time to time, the “Indenture”),
among the Issuer, the Guarantors and Wells Fargo Bank, N.A., as trustee, which
Securities will be unconditionally guaranteed on a senior secured basis by each
of the Guarantors.
          Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Indenture.
          As an inducement to the Initial Purchaser to enter into the Purchase
Agreement and to purchase the Securities, the Issuers and the Guarantors agree
with you for the benefit of the Holders (as defined below) as follows:
          1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:
     “Affiliate” of any specified Person shall mean any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition, control of
a person means the power, direct or indirect, to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Agreement” shall mean this Exchange and Registration Rights Agreement.

 



--------------------------------------------------------------------------------



 



     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
     “Blackout Period” shall have the meaning set forth in Section 4(b).
     “Blue Sky Application” shall have the meaning set forth in Section 6(a).
     “Closing Date” shall mean the Closing Date as defined in the Purchase
Agreement.
     “Effectiveness Target Date” shall have the meaning set forth in
Section 2(a).
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “Exchange Date” shall have the meaning set forth in Section 2(a)(ii).
     “Exchange Offer” shall mean the exchange offer by the Issuer and the
Guarantors of Exchange Securities for Transfer Restricted Securities pursuant to
Section 2(a).
     “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a).
     “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.
     “Exchange Securities” shall mean the securities to be issued by the Issuer
and guaranteed by the Guarantors under the Indenture containing terms
substantially identical to the terms of the Securities (except that the Exchange
Securities will not be subject to restrictions on transfer or to the
requirements to pay Special Interest pursuant to Section 2(e)) and to be offered
to Holders of Securities in exchange for Securities pursuant to the Exchange
Offer.
     “FINRA” shall have the meaning set forth in Section 3(d).
     “FINRA Rules” shall have the meaning set forth in Section 3(q).
     “Guarantors” shall mean the Parent and each of the entities listed on
Schedule I to the Purchase Agreement, together with any Guarantor’s successors
and any additional parties that become guarantors of the Securities under the
Indenture.
     “Holders” shall mean the Initial Purchaser, for so long as it owns any
Transfer Restricted Securities, and its successors, assigns and direct and
indirect transferees who become owners of Transfer Restricted Securities under
the Indenture; provided that for purposes of Sections 5 and 6, the term
“Holders” shall include Participating Broker-Dealers.
     “Indemnified Person” shall have the meaning set forth in Section 6(c).
     “Indemnifying Person” shall have the meaning set forth in Section 6(c).
     “Initial Purchaser” shall have the meaning set forth in the preamble.

2



--------------------------------------------------------------------------------



 



     “Indenture” shall have the meaning set forth in the preamble, as the same
may be amended from time to time in accordance with the terms thereof.
     “Inspector” shall have the meaning set forth in Section 3(n).
     “Issuer” shall have the meaning set forth in the preamble and shall also
include the Issuer’s successors.
     “Issuer FWP” shall have the meaning set forth in Section 6(a).
     “Losses” shall have the meaning set forth in Section 6(a).
     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Transfer Restricted Securities outstanding from time to
time.
     “Participating Broker-Dealer” shall have the meaning set forth in
Section 5(a).
     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
     “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Transfer Restricted Securities covered by a Shelf Registration Statement, and by
all other amendments and supplements to such prospectus, and in each case
including any document incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble.
     “Registration Default” shall have the meaning set forth in
Section 2(e)(vi).
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Issuer and the Guarantors with this
Agreement, including without limitation: (i) all SEC, stock exchange or FINRA
registration and filing fees, (ii) all fees and expenses incurred in connection
with compliance with state securities or blue sky laws (including reasonable
fees and disbursements of counsel for any Underwriters or Holders in connection
with blue sky qualification of any Exchange Securities or Transfer Restricted
Securities), (iii) all expenses of any Persons not otherwise specifically
addressed herein in preparing or assisting in preparing, word processing,
printing and distributing any Registration Statement, any Prospectus and any
amendments or supplements thereto, any underwriting agreements, securities sales
agreements or other similar agreements and any other documents relating to the
performance of and compliance with this Agreement, (iv) all rating agency fees,
(v) all fees and disbursements relating to the qualification of the Indenture
under the Trust Indenture Act, and the rules and regulations of the SEC
applicable to an indenture which is qualified thereunder, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Issuer and the Guarantors and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be Akin Gump Strauss Hauer & Feld unless another
firm shall be selected by the Majority Holders and which counsel may also be
counsel for the Initial Purchaser) and (viii) the fees and disbursements of the
independent public accountants of the Issuer and the Guarantors including the
expenses of any special audits, “comfort” letters, required by or incident to
the performance of and compliance with this Agreement, but excluding fees and
expenses of counsel to the Underwriters (other than fees and

3



--------------------------------------------------------------------------------



 



expenses set forth in clause (ii) above) or the Holders and underwriting
discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of Transfer Restricted Securities by a Holder.
     “Registration Statement” shall mean any registration statement of the
Issuer and the Guarantors that covers any of the Exchange Securities or Transfer
Restricted Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.
     “Reviewed Filings” shall have the meaning set forth in Section 3(j).
     “SEC” shall mean the Securities and Exchange Commission.
     “Securities” shall have the meaning set forth in the preamble.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
     “Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b).
     “Shelf Filing Date” shall have the meaning set forth in Section 2(b).
     “Shelf Registration” shall mean a registration effected pursuant to
Section 2(b).
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Issuer and the Guarantors that covers all of the Transfer Restricted
Securities (but no other securities unless approved by the Holders of a majority
of the aggregate principal amount of Transfer Restricted Securities which are to
be covered by such Shelf Registration Statement) on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and any document incorporated by
reference therein.
     “Special Interest” shall have the meaning set forth in Section 2(e).
     “Staff” shall mean the staff of the SEC.
     “Transfer Restricted Securities” shall mean the Securities; provided that a
Security shall cease to be a Transfer Restricted Security on the earliest to
occur of (i) the date on which such Security has been exchanged by a Person
other than a broker-dealer for an Exchange Security in the Exchange Offer;
(ii) following the exchange by a broker-dealer in the Exchange Offer of a
Security for an Exchange Security, the date on which such Exchange Security is
sold to a purchaser who receives from such broker-dealer on or prior to the date
of such sale a copy of the Prospectus contained in the Exchange Offer
Registration Statement; (iii) the date on which such Security has been
effectively registered under the Securities Act and disposed of in accordance
with the Shelf Registration Statement; or (iv) the date on which such Security
is distributed to the public pursuant to Rule 144 under the Securities Act.
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.
     “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

4



--------------------------------------------------------------------------------



 



     “Underwriters” shall have the meaning set forth in Section 3.
     “Underwritten Offering” shall mean an offering in which Transfer Restricted
Securities are sold to an Underwriter for reoffering to the public.
     “Unrestricted Securities” shall mean the Securities issued by the Issuer
and guaranteed by the Guarantors under the Indenture containing terms
substantially identical to the Securities (except that the Unrestricted
Securities will not be subject to restrictions on transfer or the requirements
to pay Special Interest pursuant to Section 2).
          2. Exchange Offer and Registration Under the Securities Act.
          (a) Exchange Offer. To the extent not prohibited by any applicable law
or applicable policies or interpretations of the Staff, the Issuer and the
Guarantors shall (i) within 210 days (or, if the 210th day is not a Business
Day, the next Business Day thereafter) after the Closing Date, cause to be filed
an Exchange Offer Registration Statement covering an offer to the Holders to
exchange all the Transfer Restricted Securities for Exchange Securities,
(ii) use their respective commercially reasonable efforts to cause the Exchange
Offer Registration Statement to be declared effective under the Securities Act
within 270 days (or, if the 270th day is not a Business Day, the next Business
Day thereafter) after the Closing Date (the “Effectiveness Target Date”) and
remain effective until the closing of the Exchange Offer, (iii) as soon as
practicable after the effectiveness of the Exchange Offer Registration
Statement, offer the Exchange Securities in exchange for the Securities and
(iv) keep the Exchange Offer open for not less than 30 days (or longer if
required by law) after the date notice of the Exchange Offer is mailed to the
Holders. The Issuer and the Guarantors shall use their respective commercially
reasonable efforts to complete the Exchange Offer on the earliest practicable
date after the Exchange Offer Registration Statement has become effective, but
in any event on or prior to the 360th day after the Closing Date, or longer if
required by the federal securities laws.
          The Issuer and the Guarantors shall commence the Exchange Offer by
promptly mailing the related Prospectus, appropriate letters of transmittal and
other accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law:
          (i) that the Exchange Offer is being made pursuant to this Agreement
and that all Transfer Restricted Securities validly tendered and not properly
withdrawn will be accepted for exchange;
          (ii) the date of acceptance for exchange (which shall be a period of
at least 30 days from the date such notice is mailed) (the “Exchange Date”);
          (iii) that any Transfer Restricted Security not tendered will remain
outstanding and continue to accrue interest but will not retain any rights under
this Agreement;
          (iv) that any Holder electing to have a Transfer Restricted Security
exchanged pursuant to the Exchange Offer will be required to surrender such
Transfer Restricted Security, together with the appropriate letters of
transmittal, to the institution and at the address (located in the Borough of
Manhattan, The City of New York) and in the manner specified in the notice,
prior to the close of business on the Exchange Date; and
          (v) that any Holder will be entitled to withdraw its election, not
later than the close of business on the Exchange Date, by sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice, a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the aggregate principal

5



--------------------------------------------------------------------------------



 



amount of Transfer Restricted Securities delivered for exchange and a statement
that such Holder is withdrawing its election to have such Securities exchanged.
          As a condition to participating in the Exchange Offer, a Holder will
be required to represent to the Issuer and the Guarantors that (i) any Exchange
Securities to be received by it will be acquired in the ordinary course of its
business, (ii) at the time of the commencement of the Exchange Offer it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Securities Act) of the Exchange Securities in
violation of the provisions of the Securities Act, (iii) it is not an
“affiliate” (within the meaning of Rule 405 under the Securities Act) of the
Issuer or any Guarantor, and (iv) it either (A) is not a broker-dealer or (B) it
is a broker-dealer that acquired the Securities for its own account as a part of
its market-making or other trading activities and will deliver a Prospectus in
connection with any resale of such Exchange Securities.
          As soon as practicable after the Exchange Date, the Issuer and the
Guarantors shall:
          (i) accept for exchange Transfer Restricted Securities or portions
thereof validly tendered and not properly withdrawn pursuant to the Exchange
Offer; and
          (ii) deliver, or cause to be delivered, to the Trustee for
cancellation all Transfer Restricted Securities or portions thereof so accepted
for exchange by the Issuer and issue, and cause the Trustee to promptly
authenticate and deliver to each Holder, Exchange Securities equal in principal
amount to the principal amount of the Transfer Restricted Securities surrendered
by such Holder.
          Notwithstanding any other provisions hereof, the Issuer will ensure
that (i) any Exchange Offer Registration Statement complies in all material
respects with the Securities Act and the rules and regulations thereunder,
(ii) any Exchange Offer Registration Statement does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein not misleading and
(iii) any Prospectus forming part of any Exchange Offer Registration Statement,
and any supplement to such Prospectus, does not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.
          (b) Shelf Registration Statement. If (i) the Issuer, upon advice of
its outside counsel, determines that the Exchange Offer Registration provided
for in Section 2(a) above is not available or may not be completed as soon as
practicable after the Exchange Date because it would violate any applicable law
or applicable interpretations of the Staff, (ii) the Exchange Offer is not for
any other reason completed on or prior to the date specified therefor in
Section 2(a), or (iii) any Holder notifies the Issuer prior to the 20th Business
Day following the Exchange Date that it (x) is prohibited by law or the
applicable interpretations of the Staff from participating in the Exchange
Offer, (y) may not resell the Exchange Securities acquired by it in the Exchange
Offer to the public without delivering a Prospectus and the Prospectus included
in the Exchange Offer Registration Statement is not appropriate or available for
such resales, or (z) is a broker-dealer and owns Securities acquired directly
from the Issuer or an Affiliate of the Issuer, the Issuer and the Guarantors
shall use their respective commercially reasonable efforts to cause to be filed
as soon as practicable after such determination or notification, as the case may
be, a Shelf Registration Statement providing for the resale of all the Transfer
Restricted Securities by the Holders thereof and to have such Shelf Registration
Statement declared effective by the SEC.
          If the Issuer and the Guarantors are required to file a Shelf
Registration Statement pursuant to Section 2(b), the Issuer and the Guarantors
shall use their respective commercially reasonable efforts to file the Shelf
Registration Statement with the SEC on or prior to the 90th day after such
filing obligation arises (the “Shelf Filing Date”) and to cause the Shelf
Registration Statement to be declared

6



--------------------------------------------------------------------------------



 



          effective under the Securities Act by the SEC on or prior to the 90th
day after the date on which the Shelf Registration Statement is filed.
          The Issuer and the Guarantors agree to use their respective
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective until the earliest of (i) the time the Securities covered
by the Shelf Registration Statement can be sold pursuant to Rule 144 under the
Securities Act without any limitations under clauses (c), (e), (f) and (h) of
Rule 144, (ii) two years from the Closing Date and (iii) the date on which all
Securities registered thereunder have been disposed of in accordance therewith
(the “Shelf Effectiveness Period”). The Issuer and the Guarantors shall be
deemed not to have used their respective commercially reasonable efforts to keep
the Shelf Registration Statement effective during the requisite period if they
voluntarily take any action that would result in Holders of Transfer Restricted
Securities covered thereby not being able to offer and sell such securities
during the Shelf Effectiveness Period, unless (i) such action is required by
applicable law, (ii) the Issuer and the Guarantors comply with this Agreement or
(iii) such action is taken by the Issuer in good faith and for valid business
reasons (not including avoidance of the Issuer’s and the Guarantors’ obligations
hereunder), including the acquisition or divestiture of assets, so long as the
Issuer and the Guarantors promptly thereafter comply with the requirements of
Section 3(i), if applicable.
          The Issuer and the Guarantors further agree to supplement or amend the
Shelf Registration Statement and the related Prospectus if required by the
rules, regulations or instructions applicable to the registration form used by
the Issuer for such Shelf Registration Statement or by the Securities Act or by
any other rules and regulations thereunder for shelf registrations or if
reasonably requested by a Holder of Transfer Restricted Securities with respect
to information relating to such Holder, and to use their respective commercially
reasonable efforts to cause any such amendment to become effective and such
Shelf Registration Statement and Prospectus to become usable as soon as
thereafter practicable. The Issuer and the Guarantors agree to furnish to the
Holders of Transfer Restricted Securities copies of any such supplement or
amendment promptly after its being filed with (in the case of a supplement) or
declared effective by (in the case of an amendment) the SEC. Each Holder
participating in such Shelf Registration Statement shall notify the Issuer
promptly of any sale of Securities by it.
          The Issuer may require each Holder of Securities to be sold pursuant
to the Shelf Registration Statement to furnish to the Issuer such information
regarding the Holder and the distribution of the Securities as the Issuer may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, including requiring the Holder to properly complete and execute such
selling Security Holder notice and questionnaires, and any amendments or
supplements thereto, as the Issuer may reasonably deem necessary or appropriate,
and the Issuer may exclude from such registration the Securities of any Holder
that fails to furnish such information within a reasonable time after receiving
such request.
          Notwithstanding any other provisions of this Agreement to the
contrary, the Issuer shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of its respective
effective date, (i) to comply in all material respects with the applicable
requirements of the Securities Act and the rules and regulations of the SEC and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.
          (c) Registration Expenses. The Issuer shall pay all Registration
Expenses in connection with any registration pursuant to Section 2(a) and
Section 2(b) hereof. Each Holder shall pay all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Transfer Restricted Securities pursuant to the Shelf Registration
Statement or, if a

7



--------------------------------------------------------------------------------



 



Participating Broker-Dealer, relating to the sale or disposition pursuant to the
Exchange Offer Registration Statement.
          (d) Conditions to Exchange Offer. The Issuer and the Guarantors shall
use their respective commercially reasonable efforts to complete the Exchange
Offers as provided above and shall comply with the applicable requirements of
the Securities Act, the Exchange Act and other applicable laws and regulations
in connection with the Exchange Offer. The Exchange Offer shall not be subject
to any conditions, other than that (i) the Exchange Offer shall not violate
applicable law, policy or any applicable interpretation of the Staff, (ii) no
action or proceeding shall have been instituted or threatened in any court or by
any governmental agency which has resulted or could reasonably be expected to
result in a temporary or permanent injunction prohibiting the Issuer from
proceeding with the Exchange Offer and (iii) all governmental approvals shall
have been obtained, which approvals the Issuer deems necessary (based on advice
of outside counsel) for the consummation of the Exchange Offer. The Issuer shall
inform the Initial Purchaser, upon its request, of the names and addresses of
the Holders to whom any Exchange Offer is made, and the Initial Purchaser shall
have the right, subject to applicable law, to contact such Holders and otherwise
facilitate the tender of Securities in any Exchange Offer.
          (e) Special Interest. The Issuer shall pay, as liquidated damages,
additional cash interest (“Special Interest”) on the Transfer Restricted
Securities if:
          (i) the Issuer and the Guarantors fail to file an Exchange Offer
Registration Statement with the SEC on or prior to the 210th day after the
Closing Date;
          (ii) the Exchange Offer Registration Statement is not declared
effective by the SEC on or prior to the Effectiveness Target Date;
          (iii) the Exchange Offer is not consummated on or before the 360th day
after the Closing Date;
          (iv) the Issuer and the Guarantors are obligated to file a Shelf
Registration Statement pursuant to Section 2(b), and the Issuer and the
Guarantors fail to file the Shelf Registration Statement with the SEC on or
prior to the Shelf Filing Date;
          (v) the Issuer and the Guarantors are obligated to file a Shelf
Registration Statement pursuant to Section 2(b), the Shelf Registration
Statement is not declared effective under the Securities Act by the SEC on or
prior to the 90th day after the Shelf Filing Date; or
          (vi) after the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, is declared effective, such
Registration Statement thereafter ceases to be effective or usable during the
period in which such Registration Statement is required to be effective and
usable pursuant to this Agreement (each such event referred to in this clause
(vi) and the preceding clauses (i) through (v) being called a “Registration
Default”),
from and including the date on which any such Registration Default shall occur
but excluding the date on which all Registration Defaults have been cured.
          A Registration Default referred to in paragraphs (iv), (v) or (vi) of
this Section 2(e) shall be deemed not to have occurred and be continuing in
relation to a Shelf Registration Statement or the related Prospectus if such
Registration Default has occurred as a result of any event of the kind described
in Section 3(e)(v); provided, however, that Special Interest shall be payable in
accordance with the above paragraph from the day such Registration Default
occurs until such Registration Default is cured if such Registration Default
occurs for a continuous period in excess of 60 days.

8



--------------------------------------------------------------------------------



 



          The rate of the Special Interest will be 0.25% per annum for the first
90-day period immediately following the occurrence of a Registration Default,
and such rate will increase by an additional 0.25% per annum with respect to
each subsequent 90-day period until all Registration Defaults have been cured,
up to a maximum additional interest rate of 0.50% per annum. Such Special
Interest will be in addition to any other interest payable from time to time
with respect to the Transfer Restricted Securities.
          All accrued Special Interest shall be paid to the Holders entitled
thereto, in the manner provided for the payment of interest in the Indenture, on
each interest payment date, as more fully set forth in the Indenture and the
Securities. Notwithstanding the fact that any Securities for which Special
Interest are due cease to be Transfer Restricted Securities, all obligations of
the Issuer to pay Special Interest with respect to Securities shall survive
until such time as such obligations with respect to such Securities shall have
been satisfied in full.
          An Exchange Offer Registration Statement pursuant to Section 2(a) or a
Shelf Registration Statement pursuant to Section 2(b) will not be deemed to have
become effective unless it has been declared effective by the SEC.
          3. Registration Procedures. In connection with their obligations
pursuant to Section 2(a) and Section 2(b), the Issuer and the Guarantors shall
as expeditiously as possible:
          (a) prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, in accordance with the applicable
periods provided in Section 2, which form (x) shall be selected by the Issuer
and the Guarantors (y) shall, in the case of a Shelf Registration, be available
for the sale of the Transfer Restricted Securities by the selling Holders
thereof and (z) shall comply as to form in all material respects with the
requirements of the applicable form; and use their respective commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective for the applicable periods in accordance with Section 2 and
Section 4;
          (b) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable periods in accordance with
Section 2 and Section 4 and cause each Prospectus to be supplemented by any
required prospectus supplement and, as so supplemented, to be filed pursuant to
Rule 424 under the Securities Act; and keep each Prospectus current during the
period described in Section 4(3) of and Rule 174 under the Securities Act that
is applicable to transactions by brokers or dealers with respect to the Transfer
Restricted Securities or Exchange Securities;
          (c) in the case of a Shelf Registration, furnish to each Holder and
each Participating Broker-Dealer of Transfer Restricted Securities, to counsel
for the Initial Purchaser, to counsel for such Holders and to each Underwriter
of an Underwritten Offering of Transfer Restricted Securities, if any, without
charge, as many copies of each Prospectus, including each preliminary
Prospectus, and any amendment or supplement thereto, to facilitate the sale or
other disposition of the Transfer Restricted Securities thereunder; and the
Issuer and the Guarantors consent to the use of such Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
selling Holders of Transfer Restricted Securities and any such Underwriters in
connection with the offering and sale of the Transfer Restricted Securities
covered by and in the manner described in such Prospectus or any amendment or
supplement thereto in accordance with applicable law;
          (d) use their respective commercially reasonable efforts to register
or qualify the Transfer Restricted Securities under all applicable state
securities or blue sky laws of such jurisdictions as any Holder of Transfer
Restricted Securities covered by a Registration Statement shall reasonably
request

9



--------------------------------------------------------------------------------



 



in writing by the time the applicable Registration Statement is declared
effective by the SEC; cooperate with the Holders in connection with any filings
required to be made with the Financial Industry Regulatory Authority, Inc. (the
“FINRA”), including if the FINRA Rules so require, engaging a “qualified
independent underwriter” (as defined in NASD Rule 2720) (“QIU”) as contemplated
therein and otherwise applying the provisions of this Agreement to such QIU as
though it were a participating underwriter; and do any and all other acts and
things that may be reasonably necessary or advisable to enable each Holder to
complete the disposition in each such jurisdiction of the Transfer Restricted
Securities owned by such Holder; provided that neither the Issuer nor any
Guarantor shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not so subject;
          (e) in the case of a Shelf Registration, notify each Holder of
Transfer Restricted Securities, counsel for such Holders and counsel for the
Initial Purchaser promptly and, if requested by any such Holder or counsel,
confirm such advice in writing (i) when a Registration Statement and any
amendment thereto has become effective and when any post-effective amendment
thereto has been filed and becomes effective, (ii) of any request by the SEC or
any state securities authority for amendments and supplements to a Registration
Statement and Prospectus or for additional information after the Registration
Statement has become effective, (iii) of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a Registration Statement and the closing
of any sale of Transfer Restricted Securities covered thereby, the
representations and warranties of the Issuer or any Guarantor contained in any
underwriting agreement, securities sales agreement or other similar agreement,
if any, relating to an offering of such Transfer Restricted Securities cease to
be true and correct in all material respects or if the Issuer or any Guarantor
receives any notification with respect to the suspension of the qualification of
the Transfer Restricted Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, (v) of the happening of any event
during the period a Shelf Registration Statement or Exchange Offer Registration
Statement is effective that requires the making of any changes in such
Registration Statement or Prospectus so that as of such date, such Registration
Statement or Prospectus does not include an untrue statement of material fact or
omit to state a material fact necessary to make the statements made therein (in
the case of the Prospectus, in the light of the circumstances under which they
were made) not misleading or upon discovery that such Registration Statement or
Prospectus includes an untrue statement of a material fact or omits to state a
material fact necessary to make the statements made therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading (which advice shall be accompanied by an instruction to suspend the
use of the Prospectus until the requisite changes have been made) and (vi) of
any determination by the Issuer or any Guarantor that a post-effective amendment
to a Registration Statement would be appropriate;
          (f) use their respective commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of a Registration Statement
at the earliest possible moment and provide immediate notice to each Holder of
the withdrawal of any such order;
          (g) in the case of a Shelf Registration, furnish to each Holder of
Transfer Restricted Securities, without charge, at least one conformed copy of
each Registration Statement and any post-effective amendment thereto including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits thereto (including those, if any, incorporated by reference);
          (h) in the case of a Shelf Registration, cooperate with the selling
Holders of Transfer Restricted Securities to facilitate the timely preparation
and delivery of certificates representing Transfer Restricted Securities to be
sold and not bearing any restrictive legends and enable such Transfer Restricted
Securities to be issued in such denominations and registered in such names
(consistent with the

10



--------------------------------------------------------------------------------



 



provisions of the Indenture) as the selling Holders may reasonably request at
least one Business Day prior to the closing of any sale of Transfer Restricted
Securities;
          (i) upon the occurrence of any event contemplated by Section 3(e)(v),
use their respective commercially reasonable efforts to prepare and file with
the SEC a supplement or post-effective amendment to a Registration Statement or
the related Prospectus or any document incorporated therein by reference or file
any other required document so that, as thereafter delivered to purchasers of
the Transfer Restricted Securities, such Prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading; and the Issuer shall notify the Holders of Transfer
Restricted Securities to suspend use of the Prospectus as promptly as
practicable after the occurrence of such an event, and such Holders hereby agree
to suspend use of the Prospectus until the Issuer has amended or supplemented
the Prospectus to correct such misstatement or omission;
          (j) a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any pre-effective amendment to a Registration
Statement or a Prospectus and, in the case of an Underwritten Offering, any
post-effective amendment to a Registration Statement, or supplement to a
Prospectus filed during the period in which a Prospectus is required to be
delivered in connection with such Underwritten Offering (collectively, the
“Reviewed Filings”) (excluding any document that is to be incorporated by
reference into a Registration Statement or a Prospectus after initial filing of
a Registration Statement), provide copies of such document to the Initial
Purchaser and its counsel (and, in the case of a Shelf Registration Statement,
to the Holders of Transfer Restricted Securities and their counsel) and make
such representatives of the Issuer and the Guarantors as shall be reasonably
requested by the Initial Purchaser or its counsel (and, in the case of a Shelf
Registration Statement, the Holders of Transfer Restricted Securities or their
counsel) available for discussion of such document; and the Issuer and the
Guarantors shall not make any Reviewed Filing (excluding any document that is to
be incorporated by reference into a Registration Statement or a Prospectus), of
which the Initial Purchaser and its counsel (and, in the case of a Shelf
Registration Statement, the Holders of Transfer Restricted Securities and their
counsel) shall not have previously been advised and furnished a copy or to which
the Initial Purchaser or its counsel (and, in the case of a Shelf Registration
Statement, the Holders of Transfer Restricted Securities or their counsel) shall
reasonably object;
          (k) obtain a CUSIP number for all Exchange Securities or Transfer
Restricted Securities, as the case may be, not later than the effective date of
a Registration Statement, and provide the Trustee with certificates for such
Exchange Securities or Transfer Restricted Securities, in a form eligible for
deposit with The Depository Trust Company;
          (l) comply with all applicable rules and regulations of the SEC and
shall make generally available to its Holders as soon as practicable after the
effective date of the applicable Registration Statement an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act, no later than
45 days after the end of a 12-month period (or 90 days, if such period is a
fiscal year) beginning with the first month of the Issuer’s first fiscal quarter
commencing after the effective date of the Registration Statement, which
statement shall cover such 12-month period;
          (m) cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Transfer
Restricted Securities, as the case may be; cooperate with the Trustee and the
Holders to effect such changes to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the Trust Indenture
Act; execute, and use their respective commercially reasonable efforts to cause
the Trustee to execute, all documents as may be required to effect such changes
and all other forms and documents required to be filed with the SEC to enable
the Indenture to be so qualified in a timely manner; and in the event that such
qualification would

11



--------------------------------------------------------------------------------



 



require the appointment of a new trustee under the Indenture, appoint a new
trustee thereunder pursuant to the applicable provisions of the Indenture;
          (n) in the case of a Shelf Registration, make available for inspection
by a representative of the Holders of the Transfer Restricted Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, and attorneys, accountants or other agents
designated by the Holders or any Underwriter, at reasonable times and in a
reasonable manner (including, if so requested, prior to the effectiveness of
such Shelf Registration Statement and each post-effective amendment thereto and
each closing under any underwriting or similar agreement as and to the extent
required thereunder), all pertinent financial and other records, documents and
properties of the Issuer and the Guarantors and cause the respective officers,
directors and employees of the Issuer and the Guarantors to supply all
information reasonably requested by any such Inspector, Underwriter, attorney,
accountant or agent in connection with a Shelf Registration Statement; provided
that if any such information is identified in writing by the Issuer or any
Guarantor as being confidential or proprietary, each Person receiving such
information shall take such actions as are reasonably necessary to protect the
confidentiality of such information to the extent such action is otherwise not
inconsistent with applicable law or such information becomes available to the
public generally or through a third party without an accompanying obligation of
confidentiality other than as a result of disclosure of such information by any
such Person;
          (o) in the case of a Shelf Registration, use their respective
commercially reasonable efforts to cause all Transfer Restricted Securities to
be listed on any securities exchange or any automated quotation system, if any,
on which the Exchange Securities are then listed, if requested by the Holders of
a majority in principal amount of the Transfer Restricted Securities included in
the Shelf Registration, to the extent such Transfer Restricted Securities
satisfy applicable listing requirements;
          (p) if reasonably requested by any Holder of Transfer Restricted
Securities covered by a Registration Statement, promptly incorporate in a
Prospectus supplement or post-effective amendment such information with respect
to such Holder as such Holder reasonably requests to be included therein and
make all required filings of such Prospectus supplement or such post-effective
amendment as soon as practicable as the Issuer has received notification of the
matters to be incorporated in such filing;
          (q) in the event that any broker-dealer registered under the Exchange
Act shall underwrite any Securities or Exchange Securities or participate as a
member of an underwriting syndicate or selling group or “assist in the
distribution” (within the meaning of the Conduct Rules of the FINRA or any
successor thereto as amended from time to time (the “FINRA Rules”)) thereof,
whether as a Holder of such Securities or Exchange Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, assist such broker-dealer in complying with the
requirements of such FINRA Rules, including, without limitation, by (i) if such
FINRA Rules, including NASD Rule 2720, shall so require, engaging a QIU to
participate in the preparation of the Registration Statement relating to such
Securities or Exchange Securities, to exercise usual standards of due diligence
in respect thereto, (ii) indemnifying any such QIU to the extent of the
indemnification of underwriters provided in Section 6 hereof and (iii) providing
such information to such broker-dealer as may be required for such broker-dealer
to comply with the requirements of the FINRA Rules; and
          (r) in the case of a Shelf Registration, enter into such customary
agreements (including underwriting agreements) and take all such other actions
in connection therewith (including those reasonably requested by the Holders of
a majority in principal amount of the Transfer Restricted Securities being sold)
to expedite or facilitate the registration or the disposition of such Transfer
Restricted Securities including, but not limited to, in an Underwritten Offering
and in such connection, (i) make representations and warranties to the Holders
and any Underwriters of such Transfer Restricted Securities with respect to the
business of the Issuer and its subsidiaries, the Registration Statement,

12



--------------------------------------------------------------------------------



 



Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
if and when requested, (ii) obtain opinions of counsel to the Issuer and the
Guarantors (which opinions, with the consent of the Underwriters (such consent
not to be unreasonably withheld), may include the opinion of the Issuer’s
in-house counsel with respect to certain matters and which shall be reasonably
satisfactory to such Underwriters and their counsel) addressed to each
Underwriter of Transfer Restricted Securities, covering the matters customarily
covered in opinions requested in underwritten offerings, (iii) obtain “comfort”
letters from the independent certified public accountants of the Issuer and the
Guarantors, as applicable (and, if necessary, any other certified public
accountant of any subsidiary of the Issuer or any Guarantor (as applicable), or
of any business acquired by the Issuer or any Guarantor for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each Underwriter of Transfer Restricted
Securities, such letters to be in customary form and covering matters of the
type customarily covered in “comfort” letters in connection with underwritten
offerings, (iv) obtain oil and gas reserve report letters from independent
petroleum engineering firms, (v) cause any underwriting agreement entered into
in connection therewith to contain indemnification provisions and procedures no
less favorable than those set forth in Section 6 (or such other provisions and
procedures reasonably acceptable to the Majority Holders and the Underwriters,
if any) with respect to all parties to be indemnified pursuant to Section 6, and
(vi) deliver such documents and certificates as may be reasonably requested by
the Holders of a majority in principal amount of the Transfer Restricted
Securities being sold or the Underwriters, and which are customarily delivered
in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Issuer and the Guarantors made pursuant to
clause (i) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; provided, however, that the Issuer and
the Guarantors shall not be responsible for payment of any underwriter discounts
or commissions.
          The foregoing actions set forth in clauses (i), (ii), (iii) and (v) of
this Section 3(r) shall be performed at (A) the effectiveness of such Shelf
Registration Statement and each post-effective amendment thereto and (B) each
closing under any underwriting or similar agreement as and to the extent
required thereunder.
          The Issuer shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration of the Securities covered by a
Registration Statement contemplated hereby.
          The Issuer shall not, without the prior consent of the Initial
Purchaser (such consent not to be unreasonably withheld), make any offer
relating to the Securities that would reasonably be expected to constitute a
“free writing prospectus,” as defined in Rule 405 under the Securities Act.
          In the case of a Shelf Registration Statement, the Issuer may require
each Holder of Transfer Restricted Securities to furnish to the Issuer such
information regarding such Holder and the proposed disposition by such Holder of
such Transfer Restricted Securities as the Issuer may from time to time
reasonably request in writing.
          The Holders of Transfer Restricted Securities covered by a Shelf
Registration Statement who desire to do so may sell such Transfer Restricted
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker or investment bankers and manager or managers (the
“Underwriters”) that will administer the offering will be selected by the
Majority Holders of the Transfer Restricted Securities included in such
offering, subject to the Issuer’s consent (such consent not to be unreasonably
withheld, conditioned or delayed).
          4. Blackout Periods

13



--------------------------------------------------------------------------------



 



          (a) In the case of a Shelf Registration Statement, each Holder of
Transfer Restricted Securities agrees that, upon receipt of any notice from the
Issuer of the happening of any event of the kind described in Section 3(e)(iii),
3(e)(iv) or 3(e)(v), such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to a Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(i) or notice from the Issuer that the use of the
Prospectus may be resumed, and, if so directed by the Issuer, such Holder will
deliver to the Issuer all copies in its possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Transfer Restricted Securities that is current at the time of receipt of such
notice. The Issuer and the Guarantors agree to proceed promptly and in good
faith to amend or supplement (including by way of filing documents under the
Exchange Act which are incorporated by reference into the related Prospectus to
describe such events) such Registration Statement.
          (b) If the Issuer shall give any such notice to suspend the
disposition of Transfer Restricted Securities pursuant to a Registration
Statement, the Issuer shall extend the period during which the Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Holders shall have received copies of
the supplemented or amended Prospectus or notice from the Issuer necessary to
resume such dispositions (such period, a “Blackout Period”). The Issuer may give
any such notice only three times during any 365-day period and any such
suspensions shall not exceed 60 days for each suspension and 90 days in the
aggregate for all suspensions during any 365-day period and there shall not be
more than three suspensions in effect during any 365-day period; provided,
however, that a suspension for a period not to exceed 7 days that occurs solely
as a result of the filing of a post-effective amendment to a Registration
Statement to incorporate annual or quarterly financial information with respect
to the Issuer and its subsidiaries where such post-effective amendment is not
yet effective and needs to be declared effective to permit Holders to use the
related Prospectus shall not be deemed a suspension for purposes of calculating
the limits set forth in this sentence; provided, further, that in any case, if
such Blackout Period occurs for a continuous period in excess of 60 days, a
Registration Default shall be deemed to have occurred on the 61st day of such
Blackout Period and Special Interest shall be payable in accordance with Section
2(e) from the day such Registration Default occurs until such Registration
Default is cured or until the Issuer and the Guarantors are no longer required
pursuant to this Agreement to keep such Registration Statement effective or such
Registration Statement or the related Prospectus usable.
          5. Participation of Broker-Dealers in Exchange Offer.
          (a) The Staff has taken the position that any broker-dealer that
receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a “Participating Broker-Dealer”) may
be deemed to be an “underwriter” within the meaning of the Securities Act and
must deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Securities.
          The Issuer and the Guarantors understand that it is the Staff’s
position that if the Prospectus contained in the Exchange Offer Registration
Statement includes a plan of distribution containing a statement to the above
effect and setting forth the means by which Participating Broker-Dealers may
resell the Exchange Securities, without naming the Participating Broker-Dealers
or specifying the amount of Exchange Securities owned by them, such Prospectus
may be delivered by Participating Broker-Dealers to satisfy their prospectus
delivery obligation under the Securities Act in connection with resales of
Exchange Securities for their own accounts, so long as the Prospectus otherwise
meets the requirements of the Securities Act.

14



--------------------------------------------------------------------------------



 



          (b) In light of the above, and notwithstanding the other provisions of
this Agreement, the Issuer and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 3(i), and to use their respective
commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective for a period of at least 90 days following the
Exchange Date or such longer period not to exceed 150 days if reasonably
requested in writing by one or more Participating Broker-Dealers, to expedite or
facilitate the disposition of any Exchange Securities by Participating
Broker-Dealers or other Persons, if any, with similar Prospectus delivery
requirements, consistent with the positions of the Staff recited in Section 5(a)
above. The Issuer and the Guarantors further agree that Participating
Broker-Dealers, and other Persons, if any, shall be authorized to deliver such
Prospectus during such period in connection with the resales contemplated by
this Section 5.
          The Issuer and the Guarantors shall provide sufficient copies of the
latest version of the Prospectus to Participating Broker-Dealers promptly upon
request at any time during such 90-day period (or such longer period as may be
requested pursuant to the foregoing paragraph) in order to facilitate resales.
          (c) The Initial Purchaser shall have no liability to the Issuer, any
Guarantor, or any Holder with respect to any request that they may make pursuant
to Section 5(b) above.
          6. Indemnification and Contribution.
          (a) Each of the Issuer and each Guarantor, jointly and severally,
agree to indemnify and hold harmless each Initial Purchaser and each Holder and
with respect to any Prospectus delivery as contemplated by Section 5, each
Participating Broker-Dealer, their respective Affiliates, directors, officers,
employees and agents and each Person, if any, who controls any Initial Purchaser
or any Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities or any action in respect thereof (including, but not
limited to, any loss, claim, damage, liability or action relating to purchases
and sales of Securities and/or Exchange Securities and without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several (“Losses”), that arise out of, or are based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained in (A) any
Registration Statement or any Prospectus or in any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (“Issuer FWP”) or
(B) any blue sky application or other document prepared or executed by the
Issuer or any Guarantor (or based upon any written information furnished by the
Issuer or any Guarantor) specifically for the purpose of qualifying any or all
of the Transfer Restricted Securities or Exchange Securities under the
securities laws of any state or other jurisdiction (any such application,
document or information being hereinafter called a “Blue Sky Application”) or
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements made therein, in the
light of the circumstances under which they were made, not misleading or (iii)
any act or failure to act, or any alleged act or failure to act, by any such
Initial Purchaser or Holder in connection with, or relating in any manner to,
the Transfer Restricted Securities or the Exchange Securities or any Exchange
Offer contemplated hereby, and which is included as part of or referred to in
any Losses arising out of or based upon matters covered by clause (i) or
(ii) above (provided that the Issuer and the Guarantors shall not be liable for
any matter covered by this clause (iii) to the extent that it is determined in a
final judgment by a court of competent jurisdiction that such Losses resulted
solely from any such act or failure to act undertaken or omitted to be taken by
such Initial Purchaser or Holder, as the case may be, through its gross
negligence or willful misconduct), and shall reimburse each such Initial
Purchaser or Holder and each such officer, director, employee, agent or
controlling person promptly upon written demand for any legal or other expenses
reasonably incurred by that Initial Purchaser or Holder, officer, director,
employee, agent or controlling person in connection with investigating or
defending or preparing to defend against any such Losses as

15



--------------------------------------------------------------------------------



 



such expenses are incurred; provided, however, that the Issuer and the
Guarantors shall not be liable in any such case to the extent that any such
Losses arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any Prospectus, Registration
Statement, Issuer FWP or Blue Sky Application in reliance upon and in conformity
with the written information concerning such Initial Purchaser or Holder
furnished to the Issuer by or on behalf of such Initial Purchaser or Holder
specifically for inclusion therein. The foregoing indemnity agreement is in
addition to any liability which the Issuer may otherwise have to any Holder or
to any officer, director, employee, agent or controlling person of that Holder.
          (b) Each Holder of Transfer Restricted Securities and Exchange
Securities covered by a Registration Statement agrees, severally and not
jointly, to indemnify and hold harmless the Issuer, the Guarantors, the Initial
Purchaser and the other selling Holders, the directors of the Issuer and the
Guarantors each officer of the Issuer and the Guarantors who signed the
Registration Statement and each Person, if any, who controls the Issuer, the
Guarantors any Initial Purchaser and any other selling Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any Losses that arise out of, or are based upon, any untrue statement
or omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the Issuer
in writing by or on behalf of such Holder expressly for use in any Registration
Statement, any Prospectus, any Issuer FWP and any Blue Sky Application.
          (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 6 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 6. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 6
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding, as incurred. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to other Indemnified Persons or the
Indemnifying Person. It is understood and agreed that the Indemnifying Person
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (i) for any Initial Purchaser, its Affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by Barclays Capital Inc. on behalf of the Initial Purchaser, (ii) for
any Holder, its Affiliates, directors and officers and any control Persons of
such Holder shall be designated in writing by the Majority Holders and (iii) in
all other cases shall be designated in writing by the Issuer. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the

16



--------------------------------------------------------------------------------



 



Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and
(ii) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (A) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
          (d) If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any Losses referred to therein, then each Indemnifying Person under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such Losses (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuer and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Issuer and the Guarantors on the one hand, and the Holders on the other
in connection with the statements or omissions that resulted in such Losses, as
well as any other relevant equitable considerations. The relative fault of the
Issuer and the Guarantors on the one hand and the Holders on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuer and the Guarantors
or by the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
          (e) The Issuer, the Guarantors and the Holders agree that it would not
be just and equitable if contribution pursuant to this Section 6 were determined
by pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the Losses referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable legal or other expenses incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 6, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
          (f) The remedies provided for in this Section 6 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
          (g) The indemnity and contribution provisions contained in this
Section 6 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchaser or any Holder, their respective Affiliates or
any Person controlling any Initial Purchaser or any Holder, or by or on behalf
of the Issuer or the Guarantors their respective Affiliates or the officers or
directors of or any Person controlling the Issuer or the

17



--------------------------------------------------------------------------------



 



Guarantors (iii) acceptance of any of the Exchange Securities and (iv) any sale
of Transfer Restricted Securities pursuant to a Shelf Registration Statement.
          7. Rules 144 and 144A. In the event the Parent is not subject to
Section 13 or 15(d) of the Exchange Act, each of the Issuer and the Guarantors
hereby agrees with each Holder, for so long as any Transfer Restricted
Securities remain outstanding, to make available to any Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale thereof and
any prospective purchaser of such Transfer Restricted Securities from such
Holder or beneficial owner, the information required by Rule 144A(d)(4) under
the Securities Act to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A. Each of the Issuer and the Guarantors further covenants
that, for so long as any Transfer Restricted Securities remain outstanding, it
will use its reasonable best efforts to take such further action as any Holder
may reasonably request in writing, all to the extent required from time to time
to enable such holder to sell the Transfer Restricted Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 any similar rule or regulation hereafter adopted by the
SEC.
          8. General.
          (a) Securities Held by the Issuer. Whenever the consent or approval of
Holders of a specified percentage of the aggregate principal amount of
Securities or Exchange Securities is required hereunder, Securities or Exchange
Securities, as applicable, held by either the Issuer or its Affiliates (other
than subsequent Holders of Securities or Exchange Securities if such subsequent
Holders are deemed to be Affiliates solely by reason of their holdings of such
Securities or Exchange Securities) shall not be counted in determining whether
such consent or approval was given by the Holders of such required percentage.
          (b) No Inconsistent Agreements. The Issuer and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of any other outstanding securities issued or
guaranteed by the Issuer or any Guarantor, as applicable, under any other
agreement and (ii) neither the Issuer nor any Guarantor has entered into, or on
or after the date of this Agreement will enter into, any agreement that is
inconsistent with the rights granted to the Holders of Transfer Restricted
Securities in this Agreement or otherwise conflicts with the provisions hereof.
          (c) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Issuer and the Guarantors have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Transfer Restricted Securities affected by such amendment,
modification, supplement, waiver or consent; provided that no amendment,
modification, supplement, waiver or consent to any departure from the provisions
of Section 6 shall be effective as against any Holder of Transfer Restricted
Securities unless consented to in writing by such Holder. Any amendments,
modifications, supplements, waivers or consents pursuant to this Section 8(c)
shall be by a writing executed by each of the parties hereto.
          (d) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, facsimilie, or any courier guaranteeing overnight delivery:
          (i) if to a Holder, at the most current address maintained by the
Trustee (as such term is defined in the Indenture), with a copy in like manner
to Barclays Capital Inc.;

18



--------------------------------------------------------------------------------



 



          (ii) if to the Initial Purchaser, to Barclays Capital Inc., 745
Seventh Avenue, New York, New York 10019, Attention: Office of the General
Counsel; and
          (iii) if to the Issuer or any Guarantor, to Trico Marine Services,
Inc., 10001 Woodloch Forest Drive, Suite 610, The Woodlands, Texas 77380,
Attention: General Counsel (Fax: (281) 203-5701), with a copy to Bartlit Beck
Herman Palenchar & Scott LLP, 1899 Wynkoop Street, Suite 800, Denver, Colorado
80202, Attention: Polly Swartzfager (Fax: (303) 592-3140).
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Transfer Restricted
Securities in violation of the terms of the Purchase Agreement or the Indenture.
If any transferee of any Holder shall acquire Transfer Restricted Securities in
any manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof. The Initial Purchaser (in its capacity as Initial
Purchaser) shall have no liability or obligation to the Issuer or the Guarantors
with respect to any failure by a Holder to comply with, or any breach by any
Holder (other than the Initial Purchaser, in its capacity as a Holder, if
applicable) of, any of the obligations of such Holder under this Agreement.
          (f) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Issuer and the
Guarantors on the one hand, and the Initial Purchaser, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (h) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
          (i) Severability. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void, unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Issuer, the Guarantors and the Initial
Purchaser shall endeavor in good faith negotiations to replace such provisions
with valid provisions, the economic effect of which comes as close as possible
to that of the provisions that were held to be invalid, illegal, void,
unenforceable or against public policy. It is hereby stipulated and declared to
be the intention of the parties that they would have executed the remaining
terms, provisions,

19



--------------------------------------------------------------------------------



 



covenants and restrictions without including any of such that may be hereafter
declared invalid, illegal, void, unenforceable or against public policy.
          (j) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          (k) Miscellaneous. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto.
[Signature Pages to Follow]

20



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement among
the Issuer, the Guarantors and you.

            Very truly yours,

Trico Shipping AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        Trico Marine Services, Inc.
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   Chief Executive Officer        Trico Marine Cayman, L.P.
By: Trico Holdco LLC, General Partner
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   President        Trico Holdco LLC
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   President     

            Trico Supply AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        Trico Subsea Holding AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DeepOcean Shipping III AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DeepOcean Shipping II AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board     

[Signature Page to Registration Rights Agreement - 1]





--------------------------------------------------------------------------------



 



            Deep Ocean Shipping AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DeepOcean AS
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   Chairman of the Board        Trico Supply (UK) Limited
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

            Albyn Marine Limited
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        Ctc Marine Projects Limited
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Chief Executive Officer        DeepOcean Brasil Servicos Ltda.
      By:   /s/ Per Thuestad         Name:   Per Thuestad        Title:  
Director        DeepOcean Maritime AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DeepOcean Management AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board     

[Signature Page to Registration Rights Agreement - 2]





--------------------------------------------------------------------------------



 



            DeepOcean de Mexico S. de R.L. de C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager        CTC Marine Norway AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        CTC Marine Projects (Guernsey) Limited
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma       Title:  
Director    

            DeepOcean Subsea Services Limited
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DeepOcean B.V.
      By:   /s/ Mads Bardsen         Name:   Mads Bardsen        Title:  
Director        DeepOcean UK Ltd.
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        Servicios Profesionales de Apoyo Especializado,
S. de R.L. de C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager        Servicios de Soporte Profesional
Administrativo, S. de R.L. de C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager     

[Signature Page to Registration Rights Agreement - 3]





--------------------------------------------------------------------------------



 



            Trico Subsea AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board     

          Accepted on behalf of the Initial Purchaser:

By: BARCLAYS CAPITAL INC.
      By:   /s/ Paul Cugno         Name:   Paul Cugno        Title:   Managing
Director       

[Signature Page to Registration Rights Agreement - 4]

